Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s): 

---Claim 1. An automated line blind comprising: a valve body comprising an annular recess on the inside wall wherein a portion of the annular recess comprises a receiving channel formed through the valve sidewall, and a portion of the annular recess comprises a receiving groove; a sealing mechanism comprising a ring on a first side of the annular recess wherein the ring is configured to slide bi-directionally along long axis of the valve, and a mating surface on a second side of the annular recess opposite the ring; a biasing mechanism adjacent the annular recess wherein the biasing mechanism is configured to selectively actuate the ring along the longitudinal axis of the of the valve; and a blind configured to selectively actuate bi-directionally along the longitudinal axis of the valve, through the receiving channel wherein, in a closed position, the blind is configured to selectively nest in the annular recess and form a seal with the sealing surface when the bias mechanism is activated.
Due to multiple typos and claim drafting errors, it is noted that as claimed the ring (140) slides along a “long axis of the valve” (assumed to be the horizontal, see Fig. A below), the biasing mechanism (see at least spring 190) actuates the ring along the “longitudinal axis of the valve” (notice the difference between “long axis” and “longitudinal axis”, they are assumed to be the same horizontal axis) and the blind (170) is “configured to selectively actuate bi-directionally along the longitudinal axis of the valve”. As claimed, blind (170) moves along the same longitudinal axis as the ring (140) and biasing mechanism (190), however as shown in at least Fig. A below, the ring (140) and biasing mechanism (190) moves along a first axis (horizontal/axial axis) and the bling (170) moves a second axis (vertical/radial/transverse axis). As such, invention as claimed is not shown in the drawings. Due to the multiple claim drafting errors and typos, the Office suggests that the claims and the specification are amended to be consistent with the originally filed drawings.   

---Claim 5. The biasing mechanism of claim 1 comprising steam input wherein the steam is filled on a first side of the ring to compliment the direction of the spring force.
Notice that the drawings only show the embodiment of claim 6 wherein steam is filled on a second side (200, the spec calls it the “first side” but claim 6 calls it the “second side”) of the ring (140) to counter the direction of the spring force (see FIG. A below). The embodiment of claim 5 is not shown. 



    PNG
    media_image1.png
    544
    634
    media_image1.png
    Greyscale


No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description and/or they include the following reference character(s) not mentioned in the description:

---Reference numbers, 210, 215, 220 shown in at least Fig. 2 and 4 are not shown in the specification. Additionally, it is noted that reference number 220 is mentioned only once in the specification (Para. [0026]), however it incorrectly labels previously mentioned ring 140 as “ring 210”. It is noted that the specification is replete with typos and that in at least Para. [0031] “collar 110” is mentioned. The specification previously recites reference number “110” as being “valve body 110”. Since reference number 210 appears to correlate with the mentioned collar, the Office will assume that typos occurred in the specification. The Office suggests that specification is amended to correlate with the originally filed drawings.

---Reference number 135 mentioned in at least Para. [0005] as being sealing mechanism 135 is not shown in the drawings.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:

---The abstract is below the range of 50 to 150 words in length (see the guidelines above for more details.
  
Correction is required.  See MPEP § 608.01(b).

A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because:

---The specification and the claims are replete with grammatical errors and claim drafting errors with many of the reference numbers in the specification either being incorrect, duplicated for other components or missing from the drawings. For example, in Para. [0023] ring 140 (correct) is also ring 40 (incorrect); and in Para. [0030-0031] “second side 105”, “ring 105”, “second camber 105” (uses the same reference number for three component and camber should be “chamber”) and “collar 110, packing 115 and internal channels 120” (appears to be shown in the drawings as 210, 215 and 220, respectively). Furthermore, due to the plurality of errors and as evidenced by FIG. A above, the specification and the claims include limitations that do not match with the drawings nor with the common understanding of how gate valves/line blinds functions. Due to the large amount of errors, the Office suggests that the entirety of the specification is revised, and that the specification and the claims are amended so that each reference number matches with the correct components shown in the drawings and the information in the drawings, specification and the claims matches with each other.     

A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Objections
Claim(s) 1 and 4-6 is/are objected to because of the following informalities:  

---Claim 1 L6 “along long axis” should be –along a long axis—(see also the 112 rejection below)--.

---Claim 1 L9 “along the longitudinal axis of the of the valve” should be --along the longitudinal axis of the valve—(see also the 112 rejection below).

---Claim 4 L1 “of claim1” should be –of claim 1—(see also the 112 rejection below).

---Claims 5-6 L1 “comprising steam input” should be –comprising a steam input—(see also the 112 rejection below).

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

---“biasing mechanism” in claim 1 and applicable dependent claims (“mechanism” being a generic placeholder that is coupled with the functional language, “biasing”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier). This limitation is being interpreted as covering the structure described in at least Paras. [0025-0026] of the application and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 3-8 recite the limitations of “The biasing mechanism of claim 1” (claims 3-6), “The receiving channel of claim 1” (claim 7) and “The blind of claim 1” (claim 8); however, the invention of claim 1 is directed to “an automated line blind”. As it is currently claimed, claims 3-8 are in improper dependent form for failing to further limit the subject matter of the claim upon which it depends, and/or for failing to include all the limitations of the claim upon which it depends. Which also renders the scope of the claim indefinite. Based on the record, the Office suggests that the claims are amended to –The automated line blind of claim 1—in a similar manner as claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of  “An automated line blind comprising: a valve body comprising an annular recess on the inside wall wherein a portion of the annular recess comprises a receiving channel formed through the valve sidewall, and a portion of the annular recess comprises a receiving groove; a sealing mechanism comprising a ring on a first side of the annular recess wherein the ring is configured to slide bi-directionally along long axis of the valve, and a mating surface on a second side of the annular recess opposite the ring; a biasing mechanism adjacent the annular recess wherein the biasing mechanism is configured to selectively actuate the ring along the longitudinal axis of the of the valve; and a blind configured to selectively actuate bi-directionally along the longitudinal axis of the valve, through the receiving channel wherein, in a closed position, the blind is configured to selectively nest in the annular recess and form a seal with the sealing surface when the bias mechanism is activated”. First, notice that the limitations of "the inside wall", “the valve sidewall” and “the sealing surface” are not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection. Additionally, it is unclear and indefinite if the inside wall and the valve sidewall are the same limitation or if they are distinct since the receiving channel 125 is formed in the inside wall 120 as shown in at least Fig. 2 of the application. The Office suggests that if they are distinct, that proper antecedent basis is provided for each limitation. If the limitations are the same, the Office suggests that the limitations are amended to be consistent throughout the application. Second, as it was noted in the Drawing and Specification sections above, due to multiple typos and claim drafting errors, it is noted that as claimed the ring (140) slides along a “long axis of the valve” (assumed to be the horizontal, see Fig. A above), the biasing mechanism (see at least spring 190) actuates the ring along the “longitudinal axis of the valve” (notice the difference between “long axis” and “longitudinal axis”, they are assumed to be the same horizontal axis) and the blind (170) is “configured to selectively actuate bi-directionally along the longitudinal axis of the valve”. As claimed, blind (170) moves along the same longitudinal axis as the ring (140) and biasing mechanism (190), however as shown in at least Fig. A above, the ring (140) and biasing mechanism (190) moves along a first axis (horizontal/axial axis) and the bling (170) moves a second axis (vertical/radial/transverse axis). Due to this incongruity, it is unclear and indefinite if the “long axis” and the “longitudinal axis” are the same or are distinct. Additionally, it is unclear how both the ring and the blind move along the same long/longitudinal axis which is contrary to what is shown in the drawings. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position.  
Claim 2 L1-2 recites “the exterior of the valve”. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claims 3-8 recite the limitations of “The biasing mechanism of claim 1” (claims 3-6), “The receiving channel of claim 1” (claim 7) and “The blind of claim 1” (claim 8); however, as it was mentioned in the 112d rejection above,  the invention of claim 1 is directed to “an automated line blind” and claims 3-8 are written in improper form, which also render claims 3-8 unclear and indefinite since it is unclear to what are the metes and bounds of these limitations. Based on the record, the Office will assume that these claims are dependent on claim 1 and requires all the limitations of intervening claim 1. 
Claims 5-6 recite the limitations “The biasing mechanism of claim 1 comprising steam input wherein the steam is filled on a first side of the ring to compliment the direction of the spring force” and “The biasing mechanism of claim 1 comprising steam input wherein the steam is filled on a second side of the ring to counter the direction of the spring force”. Notice that the highlighted limitations are not previously recited and as such, there is insufficient antecedent basis for these limitations in the claim. The Office suggests amending the claim to modify "the" with --a--or --an—or no article as appropriate in order to overcome the rejection.
Claim 7 L1-2 recites “the outside surface of the valve body”. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 8 L1 recites the limitations “the leading edge of the blind”. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim(s) 2-8, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammerer (DE 2746609) in view of Carpentier (US 4,909,272).
Regarding claim 1, as best understood by the Office, Kammerer (DE 2746609) teaches in Figs. 1-4 of a line blind comprising: a valve body (2) comprising an annular recess (see the annular recess where at least a portion of gate 6 resides) on the inside wall wherein a portion of the annular recess comprises a receiving channel (see the channel where at least a portion of the gate reciprocates) formed through the valve sidewall, and a portion of the annular recess comprises a receiving groove (see the channel where at least a portion of the gate reciprocates at the opposite side of the stem 18); a sealing mechanism comprising a ring (seal ring 32) on a first side of the annular recess wherein the ring is configured to slide bi-directionally along long axis of the valve (the seal ring 32 is capable of reciprocating toward-to or away-from valve gate 6), and a mating surface (the surface opposite the ring 32) on a second side of the annular recess opposite the ring; a biasing mechanism (springs 66 or 68) adjacent the annular recess wherein the biasing mechanism is configured to selectively actuate the ring along the longitudinal axis of the of the valve (springs 66 or 68 in combination with fluid pressure flowing from channels 52 or 64 are capable of reciprocating the ring 32 toward-to or away-from valve gate 6); and a blind (8) configured to selectively actuate bi-directionally along the longitudinal axis of the valve (as best understood by the Office, the blind 8 of Kammerer function in a similar manner as applicant’s invention by reciprocating in a transverse direction to the direction of the seal ring 32), through the receiving channel wherein, in a closed position, the blind is configured to selectively nest in the annular recess and form a seal with the sealing surface when the bias mechanism is activated (see at least Fig. 1, notice that the device of Kammerer comprises similar structure and function as applicant’s invention in that a reciprocating seat is provided capable of effecting a seal when the valve is in the closed position). The device of Kammerer fails to explicitly disclose that the line blind is “an automated line blind”. However, actuators for automating the movement of a gate valve are known in the art. 
Carpentier (US 4,909,272) teaches in Figs. 1-8 of a gate valve 10 wherein the gate 14 is coupled to an actuating rod 16 of a linear actuator that allows the gate to automatically reciprocate between the opened and closed positions (see at least Figs. 1-2 and C2 L57-66). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Kammerer to include a linear actuator coupled to the valve stem 18 in a similar manner as taught by Carpentier since such a modification aids in automating the reciprocation of the gate. Additionally, the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III. Thus, the device of the combination of Kammerer in view of Carpentier meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the automated line blind of claim 1 further comprising an actuator coupled to the exterior of the valve and configured to selectively actuate the blind into and out of the receiving channel; the device of the combination meets this limitation with at least Figs. 1-2 and C2 L57-66 of Carpentier teaching of a linear actuator that allows the gate to automatically reciprocate between the opened and closed positions.
Regarding claim 4 and the limitation of the biasing mechanism of claim 1 comprising a spring (66 of Kammerer) configured to bias the ring toward the annular recess; the device of the combination meets this limitation as shown in at least Fig. 3 of Kammerer. 
Regarding claim 5 and the limitation of the biasing mechanism of claim 1 comprising steam input [see channel 52 in Kammerer, with regards recitations directed to the fluid being handled, in this case “steam”, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))], it is noted that in at least Para. [0029] the movable seat assembly of the device of Kammerer may be powered using hydraulic or pneumatic forces and that pressurized steam or any type of pressurized fluid can be used to move the seat assembly) wherein the steam is filled on a first side of the ring to compliment the direction of the spring force; the device of the combination meets this limitation as shown in at least Fig. 3 of Kammerer.
Regarding claim 6 and the limitation of the biasing mechanism of claim 1 comprising steam input [see channel 52 in Kammerer, with regards recitations directed to the fluid being handled, in this case “steam”, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))], it is noted that in at least Para. [0029] the movable seat assembly of the device of Kammerer may be powered using hydraulic or pneumatic forces and that pressurized steam or any type of pressurized fluid can be used to move the seat assembly] wherein the steam is filled on a second side of the ring to counter the direction of the spring force; the device of the combination meets this limitation as shown in at least Fig. 4 of Kammerer.
Regarding claim 8 and the limitation of the blind of claim 1 wherein the leading edge of the blind is configured to scrape the sealing surface; the device of the combination meets this limitation with valve gate 8 being capable of scraping the sealing surface when the plate is reciprocated while the seats are maintained in the engaged position (see at least Figs. 1-2 of Kammerer). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammerer (DE 2746609) in view of Carpentier (US 4,909,272) as applied to the intervening claims above, and further in view of Marx (US 5,927,684).
Regarding claim 3, the device of the combination fails to disclose that the biasing mechanism is composed of spaced pistons having the limitation “the biasing mechanism of claim 1 further comprising a series of annularly-spaced pistons wherein each piston is coupled to the ring and configured to bias the ring toward the annular recess when activated. However, pistons being used to bias a valve seat toward a gate member are known in the art.
Marx (US 5,927,684) teaches in Figs. 7-9 of a gate valve assembly comprising at least a reciprocating gate/blind 16 and a sealing ring 23, wherein the sealing ring 23 is biased via a plurality of pressure sockets 23 that are uniformly distributed over the circumference of the seal ring. Each pressure socket 23 comprises at least a pressure bolt/piston 44 that bears on the sealing ring and disc springs 45 that biases the bolt. C6 L61 – L4 teaches that the resilient pre-stressing of the seal ring 23 can be effected by hydraulic or pneumatic means. As such, Marx teaches that the usage of a plurality of spring-biased pistons and the use of hydraulic/pneumatic forces are suitable alternative methods of biasing seat.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to replace the biasing mechanism (see at least channel 52 and/or spring 66 of Figs. 2-3 of Kammerer) of the device of the combination with the plurality pressure sockets 23, as taught by Marx, which are uniformly distributed over the circumference of the seal ring and with each pressure socket 23 comprising at least a piston 44 that is coupled to the sealing ring and disc springs 45 that biases the piston which in turn biases the seal ring towards the blind, since the use of spring-biased pistons are known and suitable alternative method of biasing the sealing ring into engagement with the blind (see MPEP 2144.07) with the added advantage that the use of the plurality of pressure sockets 23, being external components, allows for a user to readily adjust the biasing forces as compared to embodiments where the biasing mechanism is internal. Thus, the device of the combination of Kammerer in view of Carpentier and Marx (US 5,927,684) meets all the limitations of claim 3.     


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammerer (DE 2746609) in view of Carpentier (US 4,909,272) as applied to the intervening claims above, and further in view of Bredemeyer (US 5,607,165).
Regarding claim 7, the device of the combination meets the limitation of the receiving channel of claim 1 further comprising a collar (cover 28 of Kammerer) extending from the outside surface of the valve body and the collar comprising packing (sealing ring 28). The device of the combination fails to disclose the limitation of a fluid sealant system having the limitations of “and internal channels configured to direct a fluid around the collar and prevent process fluid from escaping the valve through the collar”. However, fluid sealant systems are known in the art.
Bredemeyer (US 5,607,165) teaches in Figs. 1-6 (see at least Figs. 1-2) of a valve stem fluid sealant system wherein pressurized fluid 80 is injected within internal channels (40, 46 and 30) and between stem seals (32 and 34). The fluid is pressurized to a higher pressure than the process fluid handled by the valve and since fluid pressure moves from higher pressure to lower pressure, process fluid will not leak toward the outside and should seal failure occur, the sealant fluid will leak first before the process fluid will and depletion of the sealant fluid may serve as an indicator that a leak is occurring (see at least C2 L44 – C3 L15, C4 L16 – C5 L63 for more details).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the stem sealing arrangement of the device of the combination with the fluid sealant stem seal assembly as taught by Bredemeyer which includes at least two stem seals (32 and 34) and a plurality of internal channels (40,46 and 30) for injecting a sealant fluid 80 that is pressurized at a higher pressure than the ambient and the process fluid, since such a modification provides a reliable fluid tight pressure barrier which prevents process fluid from leaking out of the valve while also providing a means to detect seal failure via the detection of the depletion of the sealant fluid as sealant fluid leaks first before the process fluid will start to leak. Thus, the device of the combination of Kammerer in view of Carpentier and Bredemeyer meets all the limitations of claim 7.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753